Citation Nr: 0623766	
Decision Date: 08/08/06    Archive Date: 08/18/06

DOCKET NO.  03-36 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right 
knee instability status post meniscectomy.

2.  Entitlement to a rating in excess of 10 percent for right 
knee arthritis with painful motion. 

3.  Entitlement to an initial rating in excess of 20 percent 
for laxity of the left knee status post surgery with torn 
medial meniscus.

4.  Entitlement to a rating in excess of 10 percent for left 
knee arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1965 to October 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions in September 2002 and April 
2003.  In January 2005, the veteran appeared at a hearing at 
the RO before the undersigned. 

In December 2004, the RO awarded separate evaluations of 20 
percent for instability and 10 percent for arthritis of the 
left knee.  An April 2005 rating sheet was generated in an 
unrelated matter and appears to have combined the veteran's 
left knee disabilities into one disability (resulting in a 
total knee evaluation less than what he had previously been 
receiving).  Since there was no discussion of this matter, 
the single disability was identical to pre-December 2004 
ratings and the overall rating remained the same, it appears 
that this was a typographical error and not a reduction in 
the evaluation.  The Board directs the RO's attention to this 
matter.    


FINDINGS OF FACT

1.  The veteran's right knee disability has not been 
manifested by severe recurrent subluxation or lateral 
instability.

2.  The veteran's right knee arthritis results in mild 
painful motion.

3.  The veteran's left knee disability has not been 
manifested by severe recurrent subluxation or lateral 
instability.

4.  The veteran's left knee arthritis results in mild painful 
motion.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
right knee instability status post meniscectomy have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes (DCs) 5256, 5257, 5258, 5259, 5262, 5263 
(2005). 

2.  The criteria for a rating in excess of 10 percent for 
right knee arthritis with painful motion have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.20, 4.45, 4.71a, DC 5003, 5010, 
5260, 5261 (2005).

3.  The criteria for an initial rating in excess of 20 
percent for laxity of the left knee status post surgery with 
torn medial meniscus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.20, 
4.40, 4.45, 4.59, 4.71a, DCs 5256, 5257, 5258, 5259, 5262, 
5263 (2005).

4.  The criteria for a rating in excess of 10 percent for 
left knee arthritis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.20, 4.45, 
4.71a, DC 5003, 5010, 5260, 5261 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by a July 2004 letter.  The RO 
specifically informed the veteran of the evidence required to 
substantiate his claims, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  The veteran was essentially told to submit any 
evidence pertaining to his claims.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.  The record before the Board 
contains private and VA medical records and VA examination 
reports.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate his claims.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to the claims.

The record also reflects that the originating agency 
readjudicated the veteran's claims following the provision of 
the required notice and the completion of all indicated 
development of the record.  In light of the Board's denial of 
the appellant's claims, no effective date will be assigned, 
so there can be no possibility of any prejudice to the 
appellant under the holding in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  For the above reason, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
the issues discussed in this decision.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. 
App. 183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2005) (harmless error).

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  If an unlisted condition is encountered, it is rated 
under a closely related disease or injury in which the 
functions affected, the anatomical localization, and the 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

The regulations do not give past medical reports precedence 
over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claim has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Id.; 38 C.F.R. §§ 
4.1, 4.2.

1.  Entitlement to a rating in excess of 20 percent for right 
knee instability status post meniscectomy.

The veteran is currently rated 20 percent disabling under DC 
5257.  A knee impairment with recurrent subluxation or 
lateral instability is rated 20 percent when moderate and 30 
percent when severe.  38 C.F.R. § 4.71a, DC 5257.  The April 
2003 VA examination report noted lateral and medial stability 
of the right knee, anterior slight laxity (with drawer sign), 
and positive McMurray's sign.  Standing in bilateral knees 
weight bearing position, the right leg revealed 10 degrees of 
varus angulation.  An episode of hyperextension of the right 
knee 6 months earlier was reported.  Also, an x-ray showed 
slight lateral subluxation of the right tibial plateau and 
increasing varus deformity with eburnation and medial 
narrowing of both knees more marked on the right.  The 
November 2004 VA examination report noted that the right knee 
was negative for laxity with manipulation and pain was 
reported with attempts to laterally and medially test for 
laxity.  On standing, the right knee demonstrated severe 
varus angulation, wide stance, and the veteran was unable to 
put his feet together and on non-weight bearing, there was no 
swelling or redness.  The objective evidence as a whole does 
not reflect severe subluxation or lateral instability to 
warrant a higher rating, as the veteran's right knee more 
closely approximates moderate instability. 

The Board has considered other relevant criteria relating to 
the right knee.  Higher evaluations are not available under 
either DCs 5258 or 5259.  See 38 C.F.R. § 4.71a, DCs 5258, 
5259.  A 20 percent rating is the maxixum under DC 5258 for 
symptoms of dislocated semilunar cartilage.  See 38 C.F.R. 
§ 4.71a, DC 5258.  Under DC 5259 for symptomatic removal of 
semilunar cartilage, 10 percent is the maximum rating 
available.  38 C.F.R. § 4.71a, DC 5259.  Neither of these 
disabilities has been shown and a higher rating under these 
codes is unwarranted as the veteran is currently receiving 
the maximum/in excess of the maximum schedular rating under 
these codes.  Therefore, consideration under DCs 5258 or 5259 
is not warranted.

There is no evidence of nonunion or malunion of the tibia and 
fibula, so evaluation under DC 5262 (which has ratings 
ranging from 10 to 40 percent) is not warranted. 38 C.F.R. § 
4.71a, DC 5262.

A higher rating is also not available under DC 5263 for genu 
recurvatum as 10 percent is the maxium schedular rating 
available.  38 C.F.R. § 4.71a, DC 5263.  

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, in this case, where the diagnostic code is not 
predicated on loss of range of motion, 38 C.F.R. §§ 4.40, 
4.45, 4.59 do not apply.  See Johnson v. Brown, 9 Vet.App. 7 
(1996).  

As the preponderance of the evidence is against the claim for 
a higher rating, the "benefit-of-the-doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

2.  Entitlement to a rating in excess of 10 percent for right 
knee arthritis with painful motion.

VA's Office of General Counsel (General Counsel) has 
determined that a claimant who has arthritis and instability 
of the knee may be rated separately under DCs 5003 and 5257.  
See VAOPGCPREC 23-97 (July 1, 1997).  The General Counsel 
thereafter concluded that for a knee disability rated under 
DC 5257 to warrant a separate rating for arthritis based on 
x-ray findings and limitation of motion, limitation of motion 
under DC 5260 or 5261 need not be compensable but must at 
least meet the criteria for a zero-percent rating.  A 
separate rating for arthritis could also be based on x-ray 
findings and painful motion under 38 C.F.R. § 4.59.  See 
VAOPGCPREC 9-98 (August 14, 1998).

The veteran is currently rated under DC 5260-5010 for his 
right knee disability.  Traumatic arthritis substantiated by 
x-ray findings is to be rated as degenerative arthritis.  38 
C.F.R. § 4.71a, DC 5010.  According to DC 5003, the 
diagnostic code which rates impairment resulting from 
degenerative arthritis, degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, DC 
5003.  

Limitation of flexion of the knee is rated as follows: 
flexion limited to 60 degrees (0 percent); flexion limited to 
45 degrees (10 percent); flexion limited to 30 degrees (20 
percent); and flexion limited to 15 degrees (30 percent).  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2005).  

Limitation of extension of the knee is rated as follows: 
extension limited to 5 degrees (0 percent); extension limited 
to 10 degrees (10 percent); extension limited to 15 degrees 
(20 percent); extension limited to 20 degrees (30 percent); 
extension limited to 30 degrees (40 percent); and extension 
limited to 45 degrees (50 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2005).

The veteran's range of motion of the right knee has been 
reported as from 0 to 120 on the two most recent 
examinations.  VA standards describe normal range of motion 
of the knee as from 0 to 140 degrees.  See 38 C.F.R. § 4.71, 
Plate II (2005).  On review, there is evidence of some 
limitation of motion of the right knee, but the findings do 
not meet the criteria for a zero percent evaluation under 
either Diagnostic Code 5260 or 5261.  

A 30 percent rating is assigned for ankylosis at a favorable 
angle in full extension, or in slight flexion between 0 and 
10 degrees.  38 C.F.R. § 4.71a, DC 5256.  However, there is 
no indication that the veteran has ankylosis of the right 
knee and he has displayed an ability to flex and extend.  
Therefore, a higher rating under DC 5256 is not warranted. 

Notwithstanding, as indicated above, a separate evaluation 
for arthritis can also be based on x-ray findings and painful 
motion under 38 C.F.R. § 4.59.  VA regulations set forth at 
38 C.F.R. §§ 4.40, 4.45, and 4.59 provide for consideration 
of a functional impairment due to pain on motion when 
evaluating the severity of a musculoskeletal disability.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that a higher rating can be based on "greater 
limitation of motion due to pain on use."  DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  However, any such functional 
loss must be "supported by adequate pathology and evidenced 
by the visible behavior of the claimant."  See 38 C.F.R. 
§ 4.40 (2003).

The veteran complains of chronic right knee pain.  The 
November 2004 VA examination report noted dull pain at all 
times and sharp pain with twisting movements.  The November 
2004 examination indicates that pain increases from 110-120 
degrees of flexion.  However, there is no evidence of atrophy 
and repetition of movements 10 times with moderate resistance 
did not produce fatigue.  The Board acknowledges the 
significant subjective symptoms reported by the veteran but 
does not find symptoms or pathology creating impairment that 
would warrant an evaluation greater than 10 percent.  See 
DeLuca, supra.  

As the preponderance of the evidence is against the claim for 
a higher rating, the "benefit-of-the-doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

3.  Entitlement to an initial rating in excess of 20 percent 
for osteoarthritis of the left knee status post surgery with 
torn medial meniscus.

Since the initial grant of service connection, the veteran's 
knee disability has been assigned a 20 percent rating.  In an 
appeal of an initial rating, consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board will thus consider 
entitlement to "staged ratings" in this case.

The veteran's left knee disability is currently rated 20 
percent disabling under DC 5257.  A knee impairment with 
recurrent subluxation or lateral instability is rated 20 
percent when moderate and 30 percent when severe.  38 C.F.R. 
§ 4.71a, DC 5257.  The April 2003 VA examination report noted 
that the left leg had slight varus angulation and lateral, 
medial, and anterior stability to manual manipulation.  
McMurray's sign was negative.  The November 2004 VA 
examination report noted that the left knee had moderate 
laxity anteriorly with manual manipulation and a positive 
drawer test.  Additionally, pain was reported with attempts 
to laterally and medially test for laxity.  Mild varus 
angulation was also noted.  Based upon the evidence, the 
Board finds that severe subluxation or lateral instability 
has not been shown to warrant a higher rating.  

The Board has considered other relevant criteria relating to 
the left knee.  Higher evaluations are not available under 
either DCs 5258 and 5259.  See 38 C.F.R. § 4.71a, DCs 5258, 
5259.  A 20 percent rating is the maxixum under DC 5258 for 
symptoms of dislocated semilunar cartilage.  See 38 C.F.R. 
§ 4.71a, DC 5258.  Under DC 5259 for symptomatic removal of 
semilunar cartilage, 10 percent is the maximum rating 
available.  38 C.F.R. § 4.71a, DC 5259.  Neither of these 
disabilities has been shown and a higher rating under these 
codes is unwarranted as the veteran is currently receiving 
the maximum/in excess of the maximum schedular rating under 
these codes.  Therefore, consideration under DCs 5258 or 5259 
is not warranted.

There is no evidence of nonunion or malunion of the tibia and 
fibula, so evaluation under DC 5262 (which has ratings 
ranging from 10 to 40 percent) is not warranted. 38 C.F.R. § 
4.71a, DC 5262.

A higher rating is also not available under DC 5263 for genu 
recurvatum as 10 percent is the maxium schedular rating 
available.  38 C.F.R. § 4.71a, DC 5263.  The veteran is in 
receipt in excess of the maximum schedular rating under this 
code.  

The Board further finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which the veteran's left knee disability was more than 
20 percent disabling.  He is accordingly not entitled to 
receive a "staged" rating.  Fenderson, supra

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, in this case, where the diagnostic code is not 
predicated on loss of range of motion, 38 C.F.R. §§ 4.40, 
4.45, 4.59 do not apply.  See Johnson v. Brown, 9 Vet.App. 7 
(1996).  

As the preponderance of the evidence is against the claim for 
a higher rating, the "benefit-of-the-doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

4.  Entitlement to a rating in excess of 10 percent for left 
knee arthritis 

As discussed above, General Counsel has determined that a 
claimant may receive separate evaluations under DCs 5003 and 
5257.  See VAOPGCPREC 23-97 (July 1, 1997).  The veteran is 
currently rated under DC 5260-5010 for his left knee 
arthritis.  Traumatic arthritis substantiated by x-ray 
findings is to be rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, DC 5010.  According to DC 5003, the diagnostic code 
which rates impairment resulting from degenerative arthritis, 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5003.  Limitation of flexion 
of the knee is rated as follows: flexion limited to 60 
degrees (0 percent); flexion limited to 45 degrees (10 
percent); flexion limited to 30 degrees (20 percent); and 
flexion limited to 15 degrees (30 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2005).  

Limitation of extension of the knee is rated as follows: 
extension limited to 5 degrees (0 percent); extension limited 
to 10 degrees (10 percent); extension limited to 15 degrees 
(20 percent); extension limited to 20 degrees (30 percent); 
extension limited to 30 degrees (40 percent); and extension 
limited to 45 degrees (50 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2005).

The veteran's range of motion of the left knee has been 
reported as from 0 to 130 and 0 to 120 on the two most recent 
examinations.  VA standards describe normal range of motion 
of the knee as from 0 to 140 degrees.  See 38 C.F.R. § 4.71, 
Plate II (2005).  On review, there is evidence of some 
limitation of motion of the left knee, but the findings do 
not meet the criteria for a zero percent evaluation under 
either Diagnostic Code 5260 or 5261.  

A 30 percent rating is assigned for ankylosis at a favorable 
angle in full extension, or in slight flexion between 0 and 
10 degrees.  38 C.F.R. § 4.71a, DC 5256.  However, there is 
no indication that the veteran has ankylosis of the left knee 
and he has displayed an ability to flex and extend.  
Therefore, a higher rating under DC 5256 is not warranted. 

Notwithstanding, as indicated above, a separate evaluation 
for arthritis can also be based on x-ray findings and painful 
motion under 38 C.F.R. § 4.59.  VA regulations set forth at 
38 C.F.R. §§ 4.40, 4.45, and 4.59 provide for consideration 
of a functional impairment due to pain on motion when 
evaluating the severity of a musculoskeletal disability.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that a higher rating can be based on "greater 
limitation of motion due to pain on use."  DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  However, any such functional 
loss must be "supported by adequate pathology and evidenced 
by the visible behavior of the claimant."  See 38 C.F.R. 
§ 4.40 (2003).

The veteran complains of chronic left knee pain.  For 
example, the November 2004 VA examination report noted an 
aching pain in the left knee made worse by standing or 
walking.  The November 2004 examination indicates that pain 
increases from 105-120 degrees of flexion.  However, there is 
no evidence of atrophy and repetition of movements 10 times 
with moderate resistance did not produce fatigue.  The Board 
acknowledges the significant subjective symptoms reported by 
the veteran but does not find symptoms or pathology creating 
impairment that would warrant an evaluation greater than 10 
percent.  See DeLuca, supra.  

As the preponderance of the evidence is against the claim for 
a higher rating, the "benefit-of-the-doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

5.  Extraschedular consideration

Finally, there is no evidence that the veteran has been 
hospitalized due to his disabilities.  At the January 2005 
hearing, the veteran indicated that he had not worked in the 
last two and half years because the work (in a pawn shop) he 
had been doing required standing for long periods of time and 
moving around.  He testified that he can no longer do those 
things.  However, there is no objective evidence that his 
disability results in an unusual interference in his ability 
to work that is outside the scope of the rating criteria.  
The existing schedular rating is already based upon the 
average impairment of earning capacity, and is intended to be 
considered from the point of view of the veteran working or 
seeking work.  A referral for consideration of an 
extraschedular rating for right knee disability is not 
warranted.  38 C.F.R. § 3.321 (b)(1).




(CONTINUED ON NEXT PAGE)







ORDER

Entitlement to a rating in excess of 20 percent for right 
knee instability status post meniscectomy is denied.

Entitlement to a rating in excess of 10 percent for right 
knee arthritis with painful motion is denied. 

Entitlement to an initial rating in excess of 20 percent for 
laxity of the left knee status post surgery with torn medial 
meniscus is denied.

Entitlement to a rating in excess of 10 percent for left knee 
arthritis is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


